department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date uilc dear cc tege eb hw cor-121613-01 this is in reply to your concerning amounts received by clients of a sheltered_workshop inquiry letter is to provide general information to you in writing the purpose of this more specifically your inquiry concerns amounts received by individuals in a sheltered_workshop and reported to them on forms 1099-misc you are concerned whether these amounts are earned_income for purposes of the earned_income_credit eic you state that these amounts are received in a work setting there is no suggestion that the amounts are net_earnings_from_self-employment sec_32 of the internal_revenue_code allows an earned_income_credit to certain eligible taxpayers one of the requirements that must be met is that the taxpayer have earned_income sec_32 c defines earned_income as wages salaries tips and other employee compensation plus net_earnings_from_self-employment generally wages salaries tips and other employee compensation are received by an employee from an employer thus it is necessary to determine whether an employer- employee relationship exists of primary importance is whether the person for whom the services are performed has the right to control and direct the individual who performs the services not only as to the results to be accomplished by the work but also as to the details and means by which the result is accomplished in rare circumstances an employer-employee relationship is deemed not to exist even though the service_recipient has the right to control the individual who performs the cor-121613-01 services revrul_65_165 1965_1_cb_446 creates an administrative exclusion from employee status for certain clients of a sheltered_workshop the exclusion is based primarily on the theory that the control exercised by the workshop over those clients is neither the type nor the degree of control exercised by an employer over an employee revrul_65_165 describes three classes of individuals the individuals in the first two classes are in the sheltered_workshop setting the individuals in the third class work at home in the first class the individuals were given orientation and training as part of a rehabilitation program designed to prepare them for placement in private industry during the training period which averaged weeks in length hours of work were limited by an individual’s capacity to work however the purpose of the training was to accustom the individuals to industrial working conditions the training was accompanied by counseling or other treatment as needed the individuals received certain monetary allowances during this period but they were not eligible for benefits that were available to employees of the organization in the process of training the individuals in the first class the organization supervised and directed them in order to rehabilitate and protect them however there was no agreement to form an employment relationship nor was there the degree or kind of direction and control necessary to establish an employer-employee relationship accordingly revrul_65_165 held that the individuals in this class were not employees of the organization in the second class of individuals described in revrul_65_165 individuals who had completed training and who were capable of performing one or more of a variety of jobs offered in the sheltered_workshop program performed services in the sheltered_workshop program temporarily while awaiting placement in private industry or permanently if the individual was unable to compete in private industry for these individuals the organization provided working conditions and pay scales comparable to those in private industry fixed working hours and established production schedules individuals were eligible for benefits such as vacations and bonuses individuals could be discharged from the program if their work was unsatisfactory furthermore an employment relationship was intended with respect to this group of individuals revrul_65_165 held that the individuals in the second class were employees of the organization because the organization exercised a sufficient degree of direction and control_over the individuals to establish an employment relationship if an individual is an employee the amounts paid to the employee are generally wages subject_to employment_taxes the wages any income_tax withheld and fica_taxes withheld are reported to the employee on form_w-2 the term other employee compensation as used in sec_32 refers to amounts paid_by an employer to an employee that are not specifically designated as wages salaries cor-121613-01 or tips some payments to employees are not defined as wages for any purpose but they are nevertheless compensation to the employee for his or her services to the employer these payments include compensation excluded from gross_income such as the rental value of a parsonage and the value of meals_and_lodging furnished for the convenience_of_the_employer if an individual is not an employee amounts paid to the individual are not wages subject_to employment_taxes the amounts are not reported to the individual on form_w-2 but may be required to be reported to the individual on form_1099 because the individual is not an employee the amounts also cannot be other employee compensation and thus are not earned_income for purposes of sec_32 we hope the above general information is helpful to you if you have further questions please call not a toll-free call sincerely mark schwimmer senior technician reviewer employee_benefits division counsel associate chief_counsel tax exempt and government entities
